      Case 3:20-cv-01526-L Document 22 Filed 09/09/20               Page 1 of 4 PageID 390



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 TASIA WILLIAMS and VINCENT                       §
 DOYLE,                                           §
                                                  §
                  Plaintiffs,                     §
                                                  §
 v.                                               §      Civil Action No. 3:20-CV-1526-L
                                                  §
 THE CITY OF DALLAS, TEXAS;                       §
 CHIEF ULYSHA RENEE HALL; and                     §
 JOHN DOE POLICE OFFICERS 1-50,                   §
                                                  §
                   Defendants.                    §

              ORDER EXTENDING AGREED PRELIMINARY INJUNCTION

         Before the court is the Parties’ Joint Stipulation to Extend Agreed Preliminary Injunction,

filed on September 8, 2020. Plaintiffs’ Motion for Temporary Restraining Order (Doc. 2) was filed

on June 11, 2020. On that same date, the court held a telephone conference with counsel for

Plaintiffs Tasia Williams and Vincent Doyle, and Defendants the City of Dallas, Texas, and Chief

U. Reneé Hall (collectively, the “Parties”), at which time counsel advised the court that the Parties

had reached an agreement with respect to the terms of the relief requested. Pursuant to the Parties’

agreement, and verbal agreement to convert the requested temporary restraining order into a

preliminary injunction, the court entered an Agreed Preliminary Injunction that enjoined and

prohibited Defendants City of Dallas, Texas, and Dallas Police Chief U. Reneé Hall, and all

officers of the Dallas Police Department from:

         1.     using “less lethal” weapons, such as tear gas, smoke bombs, flashbangs,

pepperballs, mace, and other chemical agents in connection with protests: (a) against any

protesters, bystanders, civilians, or members of the press, who are not posing any immediate threat




Order Extending Agreed Preliminary Injunction – Page 1
   Case 3:20-cv-01526-L Document 22 Filed 09/09/20                Page 2 of 4 PageID 391



of serious harm to anyone, or (b) using such devices or chemical agents for purposes of controlling

peaceful crowds; and

       2.      firing or deploying kinetic impact projectiles into a crowd for any purpose. The

court ordered that the Agreed Preliminary Injunction shall be in effect from June 11, 2020, and

continue until September 9, 2020, unless otherwise dissolved, extended, or modified by the court.

       On September 8, 2020, the Parties filed a Joint Stipulation to Extend Agreed Preliminary

Injunction, agreeing to extend the preliminary injunction in its entirety for thirty days, from

September 9, 2020, through October 9, 2020. The court approves the Parties’ stipulation, and

hereby extends the Agreed Preliminary Injunction.

       Accordingly, the Agreed Preliminary Injunction entered on June 11, 2020, and its

provisions as herein restated, are hereby extended and shall be in effect from September 9, 2020,

until October 9, 2020, unless otherwise dissolved, extended, or modified by the court.

       The Parties have agreed to waive the bond requirement, pursuant to Federal Rule of Civil

Procedure 65(c), and the court orders that no bond is required.

       It is so ordered this 9th day of September, 2020.


                                                     _________________________________
                                                     Sam A. Lindsay
                                                     United States District Judge




Order Extending Agreed Preliminary Injunction – Page 2
   Case 3:20-cv-01526-L Document 22 Filed 09/09/20   Page 3 of 4 PageID 392


AGREED:

By: /s/ Michelle Simpson Tuegel
Michelle Simpson Tuegel
TX Bar No. 24075187
THE SIMPSON TUEGEL LAW FIRM
3301 Elm St. Dallas, Texas 75226
214-774-9121 (P) 214-614-9218 (F)
michelle@stfirm.com

/s/ Daryl K. Washington
Daryl K. Washington
TX Bar No. 24013714
WASHINGTON LAW FIRM, PC
325 N. St. Paul St., Suite 3950
Dallas, Texas 75201
214-880-4883 (P)
 214-751-6685 (F)
dwashington@dwashlawfirm.com

Daniel A. Dailey, Esq.
IL Bar No. 6312616
ddailey@kingdomlitigators.com
TX Bar No. 24090519
Tatiauna J. Holland, Esq.
TX Bar No. 24090519
tjh@tjhollandlaw.com
Adam Greenfield
TX Bar No. 24075494
agreenfield@candglegal.com
KINGDOM LITIGATORS, INC., A Public Interest Law Firm
3131 McKinney Ave., Ste. 600
Dallas, Texas 75204
(214) 422-9350 (P)
(469)736-0022 (F)

Morgan A. McPheeters
TX Bar No. 24081279
MCPHEETERS LAW, PLLC
4447 N. Central Expy., Suite 101 #158
Dallas, Texas 75205
469-862-8233 (P)
morgan@mcpheeterslaw.com




                                                                              3
   Case 3:20-cv-01526-L Document 22 Filed 09/09/20   Page 4 of 4 PageID 393


Jessica Foster
TX Bar No. 24094123
1408 N. Riverfront Blvd., Suite 241
Dallas, Texas 75207
(214) 865-9742 (P)
jfoster@jfosterlegal.com

George Oginni
TX Bar No. 24108191
Pro Hac Vice Admission Pending
LEO & OGINNI TRIAL LAWYERS, PLLC
3801 Kirby, Suite 605
Houston, Texas 77098
(713) 280-3204 (P)
george@helpishere.law

ATTORNEYS FOR PLAINTIFFS

CITY ATTORNEY OF THE CITY OF DALLAS

Christopher J. Caso
City Attorney

By: /s/ Tatia R. Wilson (with permission)
Tatia R. Wilson
Texas State Bar No. 00795793
tatia.wilson@dallascityhall.com
Stacy Jordan Rodriguez
Texas Bar No. 11016750
stacy.rodriguez@dallascityhall.com
Molly P. Ward
Texas Bar No. 24046589
molly.ward@dallascityhall.com
Devin Q. Alexander
Texas Bar No. 24104554
devin.alexander@dallascityhall.com

7DN Dallas City Hall
1500 Marilla Street
Dallas, Texas 75201
Telephone: 214-670-3519
Telecopier: 214-670-0622

Attorneys for Defendants
City of Dallas, Texas, and Chief U. Reneé Hall


                                                                              4
